





Exhibit 10.21


FIRST AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT
THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) dated as of January 30, 2018, is among CORPORATE PROPERTY
ASSOCIATES 18 – GLOBAL INCORPORATED, a Maryland corporation (“CPA:18”), CPA: 18
LIMITED PARTNERSHIP, a Delaware limited partnership of which CPA 18 is the
general partner (the “Operating Partnership”), and CAREY ASSET MANAGEMENT CORP.,
a Delaware corporate and wholly-owned subsidiary of W. P. Carey Inc. (the
“Advisor”).
W I T N E S S E T H:
WHEREAS, CPA:18, the Operating Partnership and the Advisor have entered into
that certain Amended and Restated Advisory Agreement, dated as of January 1,
2015 (as amended, modified or supplemented, the “Agreement”); and
WHEREAS, CPA:18, the Operating Partnership and the Advisor have agreed to amend
the Agreement in accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Definitions. All capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
2.    Limitations on Expenses.
a.    Subsection 13(b) is hereby superseded in its entirety by the following:
(b)    In addition to the limitation on Operating Expenses set forth in
paragraph (a), CPA:18 and the Operating Partnership shall not be required to
reimburse the Advisor for personnel expenses pursuant to Section 10 that exceed:
(i) with respect to transactional legal expenses for the Advisor's in-house
transaction legal group, the amounts set forth in Schedule C and (ii) with
respect to other personnel expenses in any fiscal year beginning January 1, 2018
(or portion thereof, if this Agreement is terminated during a fiscal year), 1.0%
of CPA:18's total revenues for each fiscal year (or portion thereof), with total
revenues in each case being determined by CPA:18's proportionate share of total
revenues of the relevant entities, as determined in accordance with Section
10(a).
3.    No Further Modification. Except as modified hereby, the Agreement shall
remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.
4.    Representations and Warranties. CPA:18, the Operating Partnership and the
Advisor each hereby represent and warrant that it has full right, power and
authority to enter into this Amendment and that the person executing this
Amendment on behalf of CPA:18, the Operating Partnership and the Advisor,
respectively, is duly authorized to do so.




 

--------------------------------------------------------------------------------




5.    Counterparts; Electronic Signatures. This Amendment may be executed in one
or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same instrument. An
executed facsimile or .pdf of this Amendment may be relied upon as having, and
shall be deemed to have, the same force and effect as an original.
6.    Governing Law. This Amendment shall be governed by the laws of the State
of New York, without giving effect to any principles regarding conflict of laws.




[The remainder of this page is intentionally left blank]












 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Amended and Restated Advisory Agreement as of the day and year first above
written.
CORPORATE PROPERTY ASSOCIATES 18 – GLOBAL INCORPORATED
 
 
 
 
 
 
By:
/s/ Mallika Sinha
 
Name:
Mallika Sinha
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
CPA: 18 LIMITED PARTNERSHIP
 
 
 
By:
CORPORATE PROPERTY ASSOCIATES
18 – GLOBAL INCORPORATED, its general partner
 
 
 
 
 
 
By:
/s/ Mallika Sinha
 
Name:
Mallika Sinha
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
CAREY ASSET MANAGEMENT CORP.


 
 
 
 
 
 
By:
/s/ ToniAnn Sanzone
 
Name:
ToniAnn Sanzone
 
Title:
Managing Director and Chief Financial Officer








